        Case 1:15-cv-02010-JDB Document 69-1 Filed 04/09/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 MARY OFISI, et al.,

     Plaintiffs,                                        Civil Action No. 15-2010 (JDB)

          v.

 BNP PARIBAS, S.A., et al.,

     Defendants.


  MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF ALFRED L.
       SCANLAN, JR., AND SCHLOSSBERG MASTRO & SCANLAN’S
                      MOTION TO WITHDRAW

       Alfred L. Scanlan, Jr., and his law firm, Schlossberg Mastro & Scanlan, provide this

Memorandum of Points & Authorities in Support of their Motion to Withdraw their appearance as

co-counsel for Defendant Al Shamal Islamic Bank (ASB) pursuant to United States District Court

for the District of Columbia Local Civil Rule 83.6.

       Local Rule 83.6(c) provides that “if a party’s written consent is not obtained…an attorney

may withdraw an appearance for a party only by order of the Court upon motion by the attorney

served upon all parties to the case.” Rule 1.16(b) of the D.C. Rules of Professional Conduct allows

an attorney to withdraw his or her representation of a client “if withdrawal can be accomplished

without material adverse effect on the interests of the client…”.

       As stated in the accompanying motion, ASB is already represented by another law firm in

this case (Martin F. McMahon & Associates, PLLC). Hence, pursuant to Rule 1.16(b) above,

withdrawing representation will have no material adverse effect on the interests of the client, ASB.

In addition, Attorney Scanlan and his law firm only entered their appearance in this case due to
           Case 1:15-cv-02010-JDB Document 69-1 Filed 04/09/19 Page 2 of 2



the fact that Attorney McMahon took a temporary leave of absence. Since he has returned from

that absence, Attorney Scanlan and his law firm’s services are no longer required.

          For all of the foregoing reasons, as well as those stated in the accompanying Motion to

Withdraw, Attorney Scanlan and his law firm respectfully request that their Motion to Withdraw

be granted.


          Dated: April 9, 2019

                                                        /s/ Alfred L. Scanlan, Jr.
                                                        DC Bar Number: 395048
                                                        Schlossberg Mastro & Scanlan
                                                        18421 Henson Blvd., Suite 201
                                                        Hagerstown, MD 21742
                                                        Phone: 301-739-8610

                                                        /s/ Martin McMahon
                                                        DC Bar No. 196642
                                                        Martin F. McMahon & Associates
                                                        1717 K Street NW, Suite 900
                                                        Washington, D.C. 20006
                                                        (202) 862-4343
                                                        mm@martinmcmahonlaw.com




                                    CERTIFICATE OF SERVICE

          I certify that on April 9, 2019, I filed the foregoing pleading with the Clerk of Court using

the CM/ECF system, which will send notice of this filing to all parties registered to receive such

notice.

                                                           /s/ Martin F. McMahon

                                                          Martin F. McMahon, Esq.
